Citation Nr: 0123420	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  96-13 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for arthritis of the back, claimed to have 
resulted from VA medical treatment.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel





INTRODUCTION

The veteran had active military service from October 1955 to 
October 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1995 rating decision of the Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
denied benefits under 38 U.S.C.A. § 1151 for arthritis of the 
back, claimed to have resulted from treatment at a VA medical 
facility.  The veteran filed a Notice of Disagreement (NOD) 
with respect to that decision in May 1995, and was furnished 
a Statement of the Case (SOC) in January 1996. He perfected 
the appeal by filing a VA Form 9 in March 1996.  The section 
1151 issue was also the subject of a Supplemental SOC (SSOC) 
issued by the Hearing Officer at the RO in January 1999, and 
another SSOC issued in June 1999.  

The claim initially came before the Board in January 2000, at 
which time it was denied, as the Board determined that the 
claim was not well grounded under then existing law.  That 
determination was appealed to the U.S. Court of Appeals for 
Veterans Claims.  A Joint Motion for Remand was filed by the 
VA General Counsel and Counsel for the Appellant in November 
2000.  Therein, it was explained that a remand was required 
due to the recent enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), pertaining to the assistance to be afforded claimants 
of veterans benefits, and the repeal of the requirement of a 
well-grounded claim.  The motion also provided that the Board 
decision should be vacated and remanded for readjuducation in 
light of the new statutory requirements.  By Order of the 
Court dated in December 2000, the motion was granted, and the 
Board's January 2000 decision was vacated and remanded.

By letter of February 5, 2001, the veteran was informed, 
through his attorney, that he could submit additional 
argument and evidence within 90 days for consideration upon 
readjudication of the claim by the Board.  In April 2001, the 
Board was notified, in a telephone call with an employee of 
the attorney's office, that the attorney would no longer be 
representing the veteran.  Without his attorney, the veteran 
is proceeding without representation.  In an April 27, 2001, 
letter, the Board advised the veteran of his attorney's 
indication of his withdrawal from the case.

Also in April 2001, the veteran mailed to the Board a copy of 
a letter, addressed to his personal physician by a consulting 
neurological surgeon and accompanied by clinical and medical 
history records.  This additional evidence was received 
within 90 days of the Board's letter, but was not accompanied 
by a waiver of initial consideration by the RO.  See 
38 C.F.R. § 20.1304.  In a telephone conversation on April 
30, 2001, the veteran indicated that he had no further 
evidence or argument to submit.

The Board advised the veteran's attorney, in a July 2001 
letter, that his attempted withdrawal could be effected upon 
either the veteran's revoking his appointment, the veteran's 
designating a new representative, or the attorney's filing a 
motion to withdraw and the Board's granting said motion.  The 
attorney responded with an August 2001 telefax transmission 
confirming his desire to withdraw as counsel, his commitment 
to charge no fee from the veteran, and his willingness to 
assist the veteran in securing new representation, if 
necessary.

Subsequently, in late August 2001, the veteran contacted the 
Board by telephone to inquire as to the status of his case 
and to express his concern about when a decision would be 
issued.  He was advised that the matter was still pending 
resolution of the representation issue, in that the veteran 
had not had an opportunity to accede to his attorney's 
withdrawal from the case.  The veteran stated that he would 
telefax a statement to the Board that very day.  The claims 
file contains the veteran's telefax message, of the same 
date, confirming his acceptance of his attorney's withdrawal 
from his case.

Given the veteran's written statement accepting his 
attorney's withdrawal from the appeal, the Board construes 
the attorney's communications in that regard as a motion to 
withdraw, and the Board hereby grants said motion.  At this 
point, it would be appropriate for the veteran to indicate 
whether he wishes to designate a new representative.  Since 
this case must be remanded, as discussed below, due to 
significant changes in law brought about by legislation, and 
since the veteran has clearly expressed his concern that the 
Board avoid any unwarranted delay in taking action on the 
appeal, the Board is moving forward to issue the present 
decision.  Reference is hereby made to paragraph no. 2, on 
page 10 of this decision, wherein it is directed that the 
veteran be afforded the opportunity to choose a 
representative, at his option.

As was stated in the Board's January 2000 decision, in a 
December 1995 rating decision, the RO denied other claims of 
the veteran, seeking service connection for a blood disorder, 
and for chronic obstructive pulmonary disease, claimed to 
have resulted from exposure to asbestos in service. An NOD 
with respect to that decision was received in March 1996 
(accompanying the veteran's Form 9 as to the section 1151 
issue), and, after further evidentiary development, the RO 
provided the veteran an SOC on these latter issues in June 
1999.  The letter transmitting the SOC advised the veteran of 
the need to file a Form 9, or equivalent, in order to perfect 
his appeal as to the issues addressed in that SOC.  The Board 
observes that there is no record of subsequent correspondence 
from the veteran in the claims file and, thus, it did not 
appear that the veteran filed a substantive appeal as to 
these issues.  Similarly, at the present time the Board has 
not received a substantive appeal as to those claims and, 
therefore, these issues are not currently before the Board 
for adjudication.

REMAND

The veteran is seeking entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for arthritis of the back, 
claimed to have resulted from VA medical treatment, 
specifically back surgeries and treatment performed and 
provided by VA from 1968 to 1973.  He maintains that 
arthritis of the back resulted from the lumbar laminectomies 
performed at a VA medical facility, or that those procedures 
were unnecessary.  As pointed out in the Introduction, in the 
Board's January 2000 decision, now vacated, this claim was 
denied as not being well grounded.

In this regard, the Board must call attention to a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the VCAA, supra.  This statute redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
274 (2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  See VCAA, supra.  See also Holliday v. Principi, 14 
Vet. App. 240 (2001); Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In this regard, we further note that the Secretary of 
Veterans Affairs has issued new regulations to implement the 
VCAA, which are found at 66 Fed. Reg. 45,620-632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty-to-assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).

Regarding the veteran's claim under section 1151, although 
the Board is rendering no final decision at this time, 
significant recent changes in the law applicable to claims of 
this kind impel us to provide a discussion in some detail 
here.  The governing statutory law is set forth at 38 
U.S.C.A. § 1151.  That section provides that, when a veteran 
suffers injury or aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of the veteran's own willful misconduct or failure to 
follow instructions, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.

The regulations implementing that statute appear at 38 C.F.R. 
§§ 3.358, 3.800 (2000).  They provide, in pertinent part, 
that, in determining whether additional disability exists, 
the veteran's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based is compared with the physical condition subsequent 
thereto.  With regard to medical or surgical treatment, the 
veteran's physical condition prior to the disease or injury 
is the condition which the medical or surgical treatment was 
intended to alleviate.  38 C.F.R. § 3.358(b)(1).

Compensation is not payable if additional disability or death 
is a result of the natural progress of the injury or disease 
for which the veteran was hospitalized.  38 C.F.R. § 
3.358(b)(2).  Further, the additional disability or death 
must actually result from VA hospitalization or medical or 
surgical treatment and not be merely coincidental therewith.  
38 C.F.R. § 3.358(c)(1), (2).  In addition, compensation is 
not payable for the necessary consequences of medical or 
surgical treatment properly administered with the express or 
implied consent of the veteran or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are those 
which are certain or intended to result from the VA 
hospitalization or medical or surgical treatment.  38 C.F.R. 
§ 3.358(c)(3).

So as to avoid possible misunderstanding as to the governing 
law, the Board notes that earlier interpretations of the 
statute and regulations required evidence of negligence on 
the part of VA, or the occurrence of an accident or an 
otherwise unforeseen event, to establish entitlement to 38 
U.S.C.A. § 1151 benefits.  See, e.g., 38 C.F.R. § 3.358(c)(3) 
(1994).  Those provisions were invalidated by the United 
States Court of Appeals for Veterans Claims (Court) in the 
case of Gardner v. Derwinski, 1 Vet. App. 584 (1991).  That 
decision was affirmed by both the United States Court of 
Appeals for the Federal Circuit, in Gardner v. Brown, 5 F.3d 
1456 (Fed. Cir. 1993), and the United States Supreme Court, 
in Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 (1994).

In March 1995, the Secretary published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the Supreme Court 
decision.  The amendment was made effective November 25, 
1991, the date of the Gardner decision by the Court of 
Veterans Appeals. 60 Fed. Reg. 14,222 (March 16, 1995).  The 
interim rule was later adopted as a final rule, 61 Fed. Reg. 
25,787 (May 23, 1996), and codified at 38 C.F.R. § 3.358(c) 
(1998).

More recently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
benefits in the absence of evidence of VA negligence or an 
unforeseen event. Pub. L. No. 104-204, § 422(a), 110 Stat. 
2926 (1996); see also VAOPGCPREC 40-97 (Dec. 31, 1997).  The 
claim at issue here was filed in April 1993, so it must be 
adjudicated in accord with the earlier version of 38 U.S.C.A. 
§ 1151 and the May 23, 1996, final regulation.  Thus, neither 
evidence of an unforeseen event nor evidence of VA negligence 
would be required in order for this claim to be granted.

The Court of Appeals for Veterans Claims has consistently 
held that a claim for "[s]ervice connection generally 
requires medical evidence of a current disability; medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury."  Savage v. Gober, 
10 Vet. App. 488, 493 (1997).  In the same vein, the Court 
has also held that the requirements for establishing 
entitlement to benefits for disability "as if" service 
connected under section 1151 are, paralleling those generally 
set forth for establishing service connection claims, as 
follows:  (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances lay 
evidence, of incurrence or aggravation of a disease or injury 
as the result of hospitalization, medical or surgical 
treatment, or the pursuit of a course of vocational 
rehabilitation under chapter 31 of title 38, United States 
Code; and (3) medical evidence of a nexus (i.e., a link or a 
connection) between that asserted injury or disease and the 
current disability.  See Jones v. West, 12 Vet. App. 460, 464 
(1999).  

Thus, even without the now repealed well-grounded-claim 
requirement, a veteran must still make a showing of medical 
evidence of a nexus (i.e., a link or a connection) between 
that asserted injury or disease and the current disability.

The evidence currently of record includes VA and private 
medical records dated from 1968 to 1976.  The record also 
includes a 1995 memorandum, in which a VA physician remarked 
that he had reviewed the veteran's file and noted that the 
veteran had two disease entities: a herniated nucleus 
pulposus, which was confirmed by a myelogram and surgically 
treated in March 1970; and a left ureterocele with left 
hydronephrosis and bladder neck contracture and left 
vesicoureteral reflux with chronic pyelonephritis, which were 
surgically treated at a private facility in 1974 and 1976.  
The physician noted that both conditions can cause severe 
back pain which may be relieved through surgery.  Therefore, 
he concluded that there was no misdiagnosis by VA, and the 
lumbar laminectomies performed at the Syracuse VAMC were not 
mistakenly or unnecessarily performed.  The matter of whether 
the lumbar laminectomies performed at the Syracuse VAMC were 
productive of additional disability was not addressed. 

The veteran submitted additional evidence following the 
Court's order vacating the Board's January 2000 decision.  
This evidence includes a private neurological consultation 
dated in April 2000.  The doctor noted that the results of a 
March 2000 MRI scan had shown evidence of multilevel facet 
arthropathy in the lumbar spine.  The doctor opined that some 
of the patient's back discomfort could be related to the 
previous pilonidal cyst surgery (performed by VA in July 
1968), due to the location of the pain and the location of 
this surgery.  However, the doctor added that whether it was 
in fact related to the pilonidal cyst surgery or to a 
separate issue, he was not expert enough to state for sure. 

Of significance in the present matter, is language in the new 
statute (VCAA) which provides:

MEDICAL EXAMINATIONS FOR COMPENSATION CLAIMS. --
The Secretary shall treat an examination or 
opinion as being necessary to make a decision on a 
claim. . . if the evidence of record before the 
Secretary contains competent evidence that the 
claimant has a current disability; indicates that 
the disability or symptoms may be associated with 
the claimant's active military, naval, or air 
service; does not contain sufficient medical 
evidence for the Secretary to make a decision on 
the claim.   

Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C.A. § 5103A(f)) 
(emphasis added).  

Recognizing, of course, that a section 1151 claim is not 
identical with a service connection claim, the Board, as 
discussed above, observes that the same principles with 
regard to medical nexus apply.

Thus, in this instance, given that the record includes 
evidence of a current back disability, and leaves open and 
unanswered the matter of whether this disability may be 
etiologically related to VA treatment furnished years before, 
the Board believes the veteran should be scheduled for a 
medical evaluation to assess his present condition, and that 
an opinion should be rendered as to the etiology or cause of 
the veteran's back disability.  Furthermore, the Board 
observes that the evidence submitted by the veteran in March 
2001 was not accompanied by a waiver of consideration of that 
evidence by the AOJ.  See 38 C.F.R. § 20.1304.  Accordingly, 
consideration of that evidence by the AOJ may also be 
accomplished in conjunction with this remand.

Accordingly, the claim of entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151 is REMANDED to the RO 
for the following action:

1.  The veteran should be contacted and 
asked to identify or submit any 
additional evidence or argument, 
particularly medical evidence, that is 
relevant to his claim of entitlement to 
compensation for a back disability under 
the provisions of 38 U.S.C.A. § 1151.  
The veteran should be asked to identify 
any medical care providers, VA and non-
VA, which have evaluated or recently 
treated him, for these disabilities.  Any 
medical providers identified by the 
veteran should be asked, with appropriate 
authorization provided by the veteran, to 
provide complete copies of the pertinent 
medical records.  Any copies of medical 
records obtained by the RO, not already 
on file, should be associated with the 
veteran's claims folder.

2.  In addition, since his attorney has 
withdrawn from this matter, the veteran 
should be offered an opportunity to 
designate a representative to assist him 
in the case, if he so desires.

3.  The veteran should be scheduled for a 
medical examination to evaluate the 
nature and extent of any back disability.  
Before evaluating the veteran, the 
examiner should review the claims folder, 
including a copy of this Remand and any 
evidence added to the record.  The 
examiner's report should fully set forth 
all current complaints, pertinent 
clinical findings, and diagnoses.  The 
examiner should offer an opinion as to 
the etiology of the veteran's back 
disability, claimed as arthritis, in 
particular, whether it is at least as 
likely as not that the VA surgeries and 
treatment performed and provided between 
1968 and 1973 resulted in chronic 
additional disability of the back claimed 
as arthritis, due to other than the 
natural progress of the condition or 
necessary consequences of the medical 
treatment.  All opinions expressed should 
be supported by reference to pertinent 
evidence.

4.  With regard to the instructions set 
forth above, the veteran is advised of 
his obligation to cooperate by providing 
the requested information to the extent 
possible and by reporting for any 
scheduled examination.  The veteran is 
further advised that his failure to 
cooperate could result in adverse action 
pursuant to 38 C.F.R. § 3.158 and § 
3.655.

5.  Following completion of all of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  If 
any development is incomplete, including 
if all requested medical records have not 
been obtained, or the requested 
examination does not include all opinions 
requested, appropriate corrective action 
is to be implemented.

6.  Thereafter, the claim should be 
reviewed by the RO to include the 
additional evidence received by the Board 
which was not accompanied by a waiver.  
The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  If 
any benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC), including notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).


